Citation Nr: 1420971	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, generalized anxiety disorder, bipolar disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In statements received in August 2011, August 2012, and September 2012, the Veteran emphasized that his current permanent address is in Garland, Texas, and has forwarded all communication, including argument and additional evidence, to the Waco, Texas RO.  It does not appear that a change in jurisdiction of the RO occurred.  In connection with the Board's remand development below, the claims file should be transferred to the jurisdiction of the appropriate RO.

In March 2014, the Veteran submitted a motion requesting a change in his representation.  That motion was granted the same month.  The Veteran has appointed the representative listed on the title page of this decision.

Also in March 2014, the Veteran and his sister testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript of that hearing is of record in the Veteran's electronic Virtual VA file.  The Veteran submitted additional evidence at the time of his hearing, along with a waiver of RO consideration.  See 38 C.F.R § 20.1304 (2013).  However, as this claim is being remanded for other development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.

Finally, the Board notes that because the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, and given the evidence suggesting various diagnoses, the claim has been recharacterized as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that the pending appeal must be remanded so that the Veteran can be provided a VA psychiatric examination to assess his claimed psychiatric disorder due to military sexual trauma (MST).

The Veteran asserts entitlement to service connection for posttraumatic stress disorder (PTSD) based upon a sexual assault that occurred during his military service.  Specifically, he contends that he was beaten and sexually assaulted by two fellow sailors during his first night stationed aboard a Navy Destroyer in August 1972The service treatment records (STRs) are negative for complaints, treatment, or findings of PTSD or a sexual assault, which is consistent with the Veteran's reports that he never told anyone about the incident.  Additionally, his STRs indicate that he was referred for psychiatric evaluation, which found immature personality of the passive aggressive type.  Moreover, personnel records show disciplinary problems, including going absent without leave and a poor performance evaluation noting lack of enthusiasm and laxity in appearance. VA treatment records from December 1997 and January 1998 reflect diagnoses of PTSD related to a MST.  However, more recent VA records, including records dated from October 2006 and May 2007, diagnose generalized anxiety disorder, depression, and bipolar disorder.  Thus, there are potentially ongoing psychiatric disorders, competent evidence of an in-service event, and allegations that the two are related; the Board finds that a VA psychiatric examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board notes that the Veteran was scheduled for a VA PTSD examination in August 2012 at the Dallas, Texas VA Medical Center (VAMC), which he cancelled, stating that he was out of the country and unable to return.  The record reveals several subsequent requests to reschedule the Veteran for an examination in the Philippines, where he has been living and will remain indefinitely.  See August 2012 Letter from the Veteran's sister; September 2012 Letter from the Veteran; September 2012 Statement in Support of Claim (on VA Form 9); and March 2012 Board Hearing Testimony.  In this regard, the Board notes that VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Good cause, however, for the Veteran's failure to report for the examination has been shown.  As such, the AOJ should arrange for the Veteran to be scheduled for another VA psychiatric examination in the Philippines. 

The Board also notes, however, that the Veteran's living circumstances in the Philippines are such that he cannot be reached by mail or telephone.  Accordingly, notice must be provided to the Veteran's sister and the Veteran's representative so that they may contact the Veteran.  The Veteran's sister provided testimony at the Board hearing that she would need several months notice so that she could travel to the Philippines and notify her brother of any scheduled examination. The AOJ must work with the Veteran's sister and representative by providing sufficient time after notice of the examination. 

In addition, it does not appear that the notification provided to the Veteran regarding his claim for service connection has informed him of alternative types of evidence that he may provide, or request VA's assistance in obtaining, necessary to corroborate the alleged military sexual trauma during service.  See 38 C.F.R. §§ 3.159, 3.304(f)(5) (2013).  Corrective notice should thus be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA notice letter, this time ensuring it includes an explanation of the type of information and evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD resulting from a personal or sexual assault in compliance with 38 C.F.R.§ 3.304(f). As part of the required notice, he must be advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor's occurrence.

2.  After the above-referenced development has been completed, schedule the Veteran for a VA psychiatric examination in the Manila Outpatient Clinic (OPC) in Pasay City, Phillipines.  Notice must be provided to the Veteran's sister and representative.  Notice must be given with enough time to provide the Veteran's sister time to travel to the Philippines to notify her brother of the examination.  Such notice and any communications with the Veteran's representative and sister must be documented in the claims file. 

The electronic and paper claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events, to include the sexual assault incident, and the Veteran's post-service medical and psychiatric history.

The examiner must provide a diagnosis for each current psychiatric disorder experienced by the Veteran, including diagnosing or ruling out PTSD.  If no diagnosis of PTSD is made, the examiner must explain why in light of the VA treatment records from December 1997 and January 1998 reflecting diagnoses of PTSD related to a military sexual assault.  Additionally, if no diagnosis of generalized anxiety disorder, bipolar disorder, or depression is made, the examiner must explain why in light of the prior diagnoses of record.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether each of his currently diagnosed psychiatric disorders, are related to the alleged incident.  The examiner must comment on the Veteran's disciplinary problems and psychiatric problems during active service, including going absent without leave, a poor performance evaluation noting "lack of enthusiasm and laxity in appearance," and his in-service psychiatric evaluation diagnosing immature personality of the passive aggressive type.  

For each psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed MST.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



